Citation Nr: 0947985	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  05-16 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C. § 1151.  

2.  Entitlement to basic eligibility for Dependents' 
Educational Assistance (DEA) under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran had active military service from April 1942 to 
October 1945.  He died in January 2003.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the appellant entitlement 
to dependency and indemnity compensation benefits pursuant to 
38 U.S.C. § 1151, and basic eligibility for DEA benefits.  
The appellant subsequently initiated and perfected an appeal 
of this rating determination.  In August 2005, she testified, 
accompanied by her daughter, before the undersigned Veterans 
Law Judge, seated at the RO.  

These issues were previously submitted to the Board in March 
2006, at which time DIC benefits pursuant to 38 U.S.C. § 1151 
and eligibility for DEA benefits were both denied.  The 
appellant subsequently appealed this denial to the U.S. Court 
of Appeals for Veterans Claims (Court), which issued a March 
2008 memorandum decision vacating the Board's March 2006 
decision and remanding these issues to the Board for further 
consideration.  

In June 2009, the Board sought an independent medical opinion 
in this appeal, and such an opinion was received in August 
2009.  A copy of this opinion was forwarded to the appellant 
in September 2009, and she was given 60 days to provide 
argument or comment on this new evidence.  No response has 
been received from the appellant.  


FINDINGS OF FACT

1.  The Veteran died on January [redacted], 2003, due to malignant 
colon neoplasm.  

2.  The competent evidence fails to demonstrate that the 
Veteran's death was the result of VA surgical treatment, 
hospital care, or medical treatment.  

3.  The Veteran did not die of a service-connected 
disability, and he was not service-connected for any 
disability, to include a permanent and total service-
connected disability, at the time of his death.  


CONCLUSIONS OF LAW

1.  Entitlement to DIC benefits under the provisions of 38 
U.S.C. § 1151 is not established.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2009).  

2.  Entitlement to DEA benefits under the provisions of 
38 U.S.C.A. Chapter 35 is not established.  38 U.S.C.A. §§ 
3501, 3512 (West 2002); 38 C.F.R. §§ 3.807, 21.3021 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  For the reasons 
to be discussed below, the Board finds that VA has satisfied 
its duties to the appellant under the VCAA.  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; 
and (5) effective date of benefits where a claim is granted.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the appellant in 
the development of her claims, has notified her of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed VA's duties to assist her.  
In September 2003, November 2003, January 2004, and May 2005 
letters, the appellant was notified of the information and 
evidence needed to substantiate and complete the claims on 
appeal.  Admittedly, VA has not provided her with the general 
criteria for the assignment of an effective date and initial 
rating, should her claim be granted; however, in light of the 
denials rendered by the Board herein, any such failure is no 
more than harmless error.  Id.  

The Board notes that, in the present case, complete initial 
notice was issued prior to the April 2004 adverse 
determination on appeal; thus, no timing issue exists with 
regard to the notice provided the claimant.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  However, the Board finds 
the requirements of Hupp not to be applicable to the pending 
appeal, as the claimant seeks DIC benefits under 38 U.S.C. 
§ 1151, and does not allege the Veteran's cause of death was 
either incurred during military service, or is otherwise 
related therein.  Hence, the claim before the Board is 
substantively different from that in Hupp, such that those 
requirements do not apply at present.  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  
The appellant's claim has also been afforded an independent 
medical opinion in August 2009.  The Board is not aware, and 
the appellant has not suggested the existence of, any 
additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by any failure of VA in its duties to 
notify and assist claimants, and that any such violations 
could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The appellant's 
claims have been fully developed, and she has been afforded 
all due notice; thus, adjudication of her claims at this time 
is warranted.  

II. DIC Benefits under 38 U.S.C. § 1151

The appellant seeks DIC benefits under 38 U.S.C. § 1151.  For 
claims filed after October 1, 1997, such as this claim, 
dependency and indemnity compensation shall be awarded for a 
qualifying Veteran's death if the death was not the result of 
the Veteran's willful misconduct and the death was caused by 
hospital care or medical treatment furnished by the VA and 
the proximate cause of the death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 
(West 2002).  

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the Veteran's additional disability or death.  
Merely showing that a Veteran received care, treatment, or 
examination and that the Veteran died does not establish 
cause.  38 C.F.R. § 3.361(c)(1) (2009).  Hospital care, 
medical or surgical treatment, or examination cannot cause 
the continuance or natural progress of a disease or injury 
for which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2) (2009).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the Veteran's death 
and VA failed to exercise the degree of care that would be 
expected of a reasonable healthcare provider; or VA furnished 
the hospital care, medical or surgical treatment, or 
examination without the Veteran's or, in appropriate cases, 
the Veteran's representative's informed consent.  38 C.F.R. 
§ 3.361(d)(1) (2009).  Whether the proximate cause of a 
Veteran's death was an event not reasonably foreseeable is in 
each claim to be determined based on what a reasonable 
healthcare provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable healthcare provider would not have 
considered to be an ordinary risk of the treatment provided.  
38 C.F.R. § 3.361(d)(2) (2009).  

The appellant asserts, in statements and in testimony during 
a personal hearing held before the undersigned in August 2005 
that the Veteran sought care at a VA hospital beginning in 
October 2002, but VA did not properly diagnose his colon 
cancer.  It was not until the Veteran was taken to a private 
medical facility in December 2002 that his colon cancer was 
diagnosed.  The appellant asserts that VA's failure to 
promptly diagnose the colon cancer, and to initiate immediate 
treatment, resulted in the Veteran's untimely death.  She 
asserts that if VA had promptly diagnosed the colon cancer 
and undertaken appropriate treatment the Veteran would have 
continued to live for many years.  

The record reflects that the Veteran had been seen 
infrequently by VA during the years prior to his death.  On 
November 21, 2002, the Veteran was seen at the Memphis VA 
medical center, and the record reflects that he was a 
relatively new patient to that facility.  It was noted that 
he had previously been seen in May of 2002 with complaints of 
falling and hurting his left shoulder.  Prior visits in 2000 
are also of record.  On presentation on November 21, 2002, 
the appellant expressed concerns that the Veteran's appetite 
had been poor for the last few days and he did not seem like 
himself.  A family member indicated that he had been 
forgetting a lot of things lately.  The Veteran's complaint 
was that he was feeling a little woozy.  He was seen again on 
December 7, 2002, at which time the appellant stated that he 
had lost 30 pounds in the prior 5 to 6 months, with 
associated poor appetite.  A possible viral syndrome was 
suspected.  The follow-up plan was to discharge the Veteran 
to his home and he was to keep an appointment on January 8, 
2003, to continue outpatient workup for early dementia and 
possible occult malignancy.  The record does not indicate 
that the Veteran was seen again at a VA facility prior to his 
death in January 2003.

Private treatment records reflect that the Veteran was seen 
at St. Francis Hospital in October 2002 for a CT scan of the 
head.  The diagnosis was senile dementia, uncomplicated.  

The Veteran was next taken to Baptist Medical Center, a 
private facility, at which he was hospitalized from December 
26, 2002, through January 2, 2003.  The principal diagnosis 
was ascending colon carcinoma with metastasis to the liver.  
Other diagnoses included severe malnutrition and possible 
sepsis.  It was noted that he had been admitted because he 
was not feeling well and an abdominal CT scan showed 
ascending colon cancer with multiple metastatic lesions in 
the liver.  A December 27, 2002, private consultation report 
reflects that the Veteran had Alzheimer senile-type dementia 
along with a relatively asymptomatic colorectal cancer.  It 
was the consulting physician's opinion that the Veteran was 
not a good candidate for palliative chemotherapy in large 
part because of his mental status but also because he was 
relatively asymptomatic.  The record does not indicate that 
any palliative therapy was attempted.  The Veteran was placed 
in Baptist Trinity Hospice Care until he was again admitted 
to Baptist Memorial Hospital on January 28, 2003, where he 
subsequently died on January [redacted], 2003.  His immediate cause 
of death was listed as "colon malignant neoplasm", with no 
underlying or contributing causes noted.  

As noted in the introduction, the appellant's claim for DIC 
benefits under 38 U.S.C. § 1151 was originally denied by the 
Board in March 2006, but this denial was subsequently vacated 
by the Court, and the issue was returned to the Board.  

In June 2009, the Board solicited an independent medical 
opinion regarding the quality of care afforded the Veteran by 
VA, and such an opinion was received from D.R., M.D., a 
board-certified internist and gastroenterologist at a state 
university.  Dr. R. reviewed the claims file, to include the 
Veteran's terminal treatment records from VA and private 
sources.  On review of the records of the Veteran's November 
and December 2002 treatment at the Memphis VA medical center, 
Dr. R. could not conclude that "VA examiners were at fault 
in failing to diagnose the veteran's cancer."  Dr. R. 
observed that the complaints given by the Veteran and the 
appellant on presentation to VA were "not specific enough to 
allow a reasonable healthcare provider to come to a diagnosis 
of colon cancer."  Dr. R. cited a recent study which found 
that the symptom of weight loss was not sensitive or specific 
to the disease of colorectal cancer.  While laboratory tests 
revealed several abnormalities, Dr. R. observed that "each 
of these findings was either chronic or nonspecific in this 
case."  Furthermore, VA examiners did in fact pursue further 
testing to discover the source of these abnormalities.  Stool 
occult blood testing for colorectal cancer was performed on 
December 7, 2002, but was negative.  

Dr. R. next concluded that had a diagnosis of colon cancer 
been rendered in November or December 2002, it was 
nonetheless "very unlikely" such a diagnosis "would have 
significantly altered the natural progression of the 
veteran's disease", as his cancer was already advanced at 
that point in time.  Cancers of the colon and rectum grow 
slowly over several years before symptoms are evident, 
according to Dr. R., and it would not be consistent with 
medical knowledge to conclude his cancer was not widely 
metastatic 3-5 weeks prior to his subsequent diagnosis at a 
private hospital in December 2002.  Dr. R. further stated 
"metastatic colon cancer is not curable" and thus a prior 
diagnosis would not have extended the Veteran's lifespan.  

Further, regarding the standard of care and treatment a 
reasonable healthcare provider would have afforded the 
Veteran, Dr. R. doubted his own management of the Veteran's 
care "would have varied significantly" from that provided 
by VA.  In both November and December 2002, the Veteran was 
afforded a routine history, physical examination, and basic 
laboratory studies.  While the laboratory studies indicated 
several abnormalities, as noted above, "none were specific 
enough to lead to a specific diagnosis other than probable 
early dementia."  In Dr. R.'s opinion, the care provided by 
VA personnel in both November and December 2002 was "well 
within the standard of care for a reasonable health care 
provider."  

Finally, addressing whether a causal relationship existed 
between any failure on VA's part to diagnosis his colon 
cancer in November or December 2002, and his subsequent death 
in January 2003, Dr. R. stated he "cannot determine a 
causative relationship."  The Veteran's colon cancer was 
itself the cause of his death, and Dr. R. "highly doubt[ed] 
that a discovery of the veteran's cancer on either of those 
two presentations [in November and December 2002] would have 
had a significantly positive impact on his overall morbidity 
or mortality."  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
DIC benefits under 38 U.S.C. § 1151.  It is neither contended 
nor shown that any actual care provided by VA resulted in the 
Veteran's death.  The appellant has indicated her belief that 
the Veteran was seen at a VA facility in October 2002, but 
the record reflects that he was seen at a private facility in 
October 2002, and not seen at VA, during this time frame, 
until November 21, 2002.  Concerning the Veteran's treatment 
at the Memphis VA medical center in November and December 
2002, an independent medical expert stated in the 
aforementioned August 2009 independent medical opinion that 
while VA personnel failed to diagnosis the Veteran's colon 
cancer on those occasions, VA's actions were nonetheless 
"well within the standard of care for a reasonable health 
care provider."  The appellant has not presented competent 
evidence of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA, and for this reason the claim for DIC benefits 
pursuant to 38 C.F.R. § 1151 must be denied.  

Although it is contended that VA's failure to timely diagnose 
and properly treat the Veteran's colon cancer resulted in the 
Veteran expiring earlier than he would have if the immediate 
diagnosis and treatment had been undertaken in November 2002, 
there is no competent medical evidence which would support 
this assertion. In the opinion of the independent medical 
expert, the Veteran's cancer was already advanced by the time 
he was presented for VA treatment in November 2002, and even 
a timely diagnosis at that time would not have resulted in an 
extension of his life span.  There is no competent medical 
evidence that VA failed to timely diagnose and properly treat 
the colon cancer or that such failure proximately caused a 
continuance or natural progress of the colon cancer. There is 
no competent medical evidence indicating that diagnosis and 
treatment of the colon cancer, beginning November 21, 2002, 
would have resulted in any extension of the Veteran's life or 
that failure to diagnose and treat in late November or early 
December proximately caused a continuance or natural progress 
of the colon cancer.  The competent medical evidence 
indicates that palliative treatment, in late December 2002, 
was recommended against, thereby implicitly refuting the 
appellant's contentions.

The appellant herself contends VA failed to provide 
reasonable medical care to the Veteran, and this failure 
resulted in his untimely demise.  Generally, lay statements 
are not competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  However, according to the August 2005 
hearing testimony, the appellant is a retired nurse, and 
therefore speaks with some expertise in regards to medical 
matters.  Nevertheless, the Board notes she has not 
established she is an expert in the diagnosis of and 
treatment for gastrointestinal cancers, and she has not made 
specific contentions regarding VA's alleged failures to 
afford the Veteran proper medical care.  In contrast to the 
appellant's nonspecific assertions, an independent medical 
opinion was obtained from a board-certified internist and 
gastroenterologist, as already detailed above.  Thus, based 
on the independent medical examiner's greater degree of 
expertise and more specific analysis, greater probative 
weight is assigned to his findings.  

In conclusion, the appellant has not presented competent 
medical evidence which indicates the Veteran's death was 
caused by hospital care or medical treatment furnished by the 
VA, or any carelessness, negligence, lack of proper skill, 
error in judgment or fault on the part of VA, or 
unforeseeable event.  Therefore, the claim for DIC benefits 
pursuant to 38 U.S.C. § 1151 must be denied.  As a 
preponderance of the evidence is against the award of DIC 
benefits, the benefit of the doubt doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III. DEA Benefits under 38 U.S.C. Chapter 35

The appellant also seeks Dependant's Educational Assistance 
(DEA) benefits.  Having carefully considered the claim in 
light of the record and the applicable law, the Board must 
conclude the law mandates denial of the claim.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  

For the purposes of DEA benefits under 38 U.S.C. Chapter 35, 
a child or surviving spouse of the Veteran will have basic 
eligibility for benefits where the Veteran was discharged 
under other than dishonorable conditions, and had a permanent 
and total service-connected disability; or a permanent and 
total service-connected disability was in existence at the 
date of the Veteran's death; or where the Veteran died as a 
result of the service- connected disability.  See 38 C.F.R. § 
3.807(a) (2009).  

In this case, the Veteran had honorable active service from 
April 1942 to October 1945.  However, he did not have a 
permanent and total service-connected disability at the time 
of his death.  As noted above, the Veteran was not in receipt 
of service connection for any disability at the time of his 
death.  Furthermore, as explained above, the cause of the 
Veteran's death is not service-connected, and the appellant 
has been denied DIC benefits under 38 U.S.C. § 1151.  
Consequently, the Board finds that the appellant has not met 
the basic conditions of eligibility for DEA benefits under 
Chapter 35, Title 38, United States Code.  Accordingly, the 
appellant's claim must be denied for lack of legal merit.  
See Cacalda v. Brown, 9 Vet. App. 261, 265 (1996) (where law 
is dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement).  


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C. § 1151 is 
denied.  

Entitlement to DEA benefits pursuant to 38 U.S.C. Chapter 35 
is denied.  




____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


